Exhibit 10.1




DEED OF TRUST NOTE




$975,000.00

December 31, 2019

New York, New York




THIS DEED OF TRUST NOTE (this “Note”) is hereto made by 6565 E EVANS AVE LLC, a
Colorado limited liability company, having an address 6565 East Evans Avenue,
Denver, Colorado 80224 (“Maker”) and given to W FINANCIAL REIT, LTD., a Delaware
corporation, having an address at 60 Cuttermill Road, Suite 601, Great Neck, New
York 11021 (together with its successors and/or assigns, “Holder”).




FOR VALUE RECEIVED, Maker hereby promise(s) to pay to the order of  Holder, at
its offices at 60 Cuttermill Road, Suite 601, Great Neck, New York 11021 or at
such other place as the Holder hereof may from time to time designate in
writing, in lawful money of the United States of America, and by wire transfer
in immediately available funds without any deduction whatsoever, including, but
not limited to, any deduction for any set-off, recoupment, defense, counterclaim
or withholding, the principal sum of NINE HUNDRED SEVENTY-FIVE THOUSAND AND
00/100 DOLLARS ($975,000.00) together with interest on the principal amount
hereof from time to time outstanding from the date hereof at the Interest Rate
(as hereinafter defined), as follows:  




(i)

Interest on the principal balance of this Note for the period from the date
hereof through December 31, 2019 shall be paid simultaneously with the execution
hereof;  




(ii)

Interest only on the principal balance of this Note shall be due and payable on
February 1, 2020 and on the first (1st) day of each and every succeeding
calendar month thereafter through and including the Maturity Date; and




(iii)

The entire outstanding principal balance of this Note, together with all accrued
interest thereon not previously paid and all other charges due under this Note
shall be due and payable on or before 5:00 p.m., New York time, on December 31,
2020, as such date may be accelerated by the Holder in accordance with the terms
and conditions set forth below (the “Maturity Date”).




The principal amount of this Note shall bear interest at a rate (the “Interest
Rate”) equal to the greater of (i) such fluctuating rate per annum which is five
and one quarter (5.25%) percent in excess of the prime commercial lending rate
(the “Prime Rate”) published in The Wall Street Journal, or (ii) ten (10.00%)
percent per annum.  Interest on the principal sum of this Note shall be
calculated on the basis of actual days elapsed over a three hundred sixty (360)
day year.  If the Prime Rate is no longer published in The Wall Street Journal,
or becomes unascertainable, the Holder shall designate a comparable reference
rate and the Interest Rate shall then be calculated by applying such comparable
reference rate in substitution of the Prime Rate.  Changes in the Interest Rate
shall be effective as of the date of any change in the Prime Rate.




ALL PAYMENTS MUST BE MADE TO HOLDER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS; PAYMENTS MADE BY CHECK WILL NOT BE ACCEPTED.




If any installment of principal, interest or other payment required by the
Security Instrument is not received in full by the fifth (5th) day after the
date on which such payment was due, a late payment charge equal to the lesser of
(x) six percent (6%) of the total amount payable under this Note on such date or
(y) the maximum amount permitted by applicable law (as applicable, the “Late
Fee”), shall become immediately due and payable to the Holder to defray the
expense incurred by the Holder in handling and processing such delinquent
payment.  Such Late Fee will apply to each outstanding payment or partial
payment that has not been paid in full.  All unpaid Late Fees shall be payable
within ten (10) days of Holder’s demand therefor.  In addition, if any payment
under this Note is not received in full by the fifth (5th) day after the date on
which any such payment was due, then the Maker shall pay to the Holder, on the
Maturity Date or such earlier date on which this Note is paid in full, a fee
equal to one percent (1%) of the initial principal balance of the Loan,
multiplied by the number of times the Maker was late in making payments due
under the Loan Documents (but not including any payments of principal, interest
or other payments that were received by the Holder on or prior to the fifth
(5th) day after such payment was due) (“Exit Fee”).




All payments received by Holder from Maker on this Note prior to an Event of
Default shall be applied in the following order: (i) indemnities under the Loan
Documents, (ii) fees and expenses under the Loan Documents, (iii) interest due
or accrued but unpaid on this Note and (iv) thereafter to the outstanding
principal balance hereof.  All payments received by Holder from Maker on this
Note following an Event of Default shall be applied in Holder’s sole discretion
and in accordance with applicable law.




This Note (including all interest payable hereon) is secured by, and entitled to
the benefits of, a certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith (as the same may be
amended, restated




--------------------------------------------------------------------------------

and supplemented from time to time, the “Security Instrument”), given by the
Maker to the Trustee (as defined in the Security Instrument) for the benefit of
Holder, encumbering property known as 6565 East Evans Avenue, Denver, Colorado,
as more particularly described in the Security Instrument (this Note, the
Security Instrument and any other documents evidencing the indebtedness of this
Note or securing the repayment of this Note are hereinafter collectively
referred to as the “Loan Documents”).The terms, covenants, conditions,
provisions, stipulations and agreements of the Loan Documents are hereby made
part of this Note, to the same extent and with the same effect as if they were
fully set forth herein, and the Maker does hereby covenant to abide by and
comply with each and every term, covenant, provision, stipulation, promise,
agreement and condition set forth in the Loan Documents in all material
respects.  This Note shall evidence and the Security Instrument shall secure the
indebtedness described herein and any future loans or advances that may be made
to or on behalf of the Maker by the Holder at any time or times hereafter under
the Security Instrument and any such loans or advances shall be added to and
shall bear interest at the same rate per annum as the principal indebtedness
hereunder unless a greater rate is expressly provided for in the Security
Instrument.




It is expressly agreed that upon the failure of the Maker to make any payment
due hereunder, beyond all applicable grace and/or cure periods, or upon the
occurrence and during the continuance of any Event of Default (as defined in the
Security Instrument), the principal sum hereof, or so much thereof as may be
outstanding, together with accrued interest and all other expenses payable by
Maker under the Loan Documents, including, but not limited to, reasonable
attorneys’ fees and disbursements for legal services incurred by the Holder
hereof in collecting or enforcing payment of all sums due under the Loan
Documents whether or not suit is brought, and if suit is brought, then through
all appellate actions, shall immediately become due and payable at the option of
the Holder of this Note, notwithstanding the Maturity Date set forth above, as
same may have been extended.  Upon the occurrence and during the continuance of
an Event of Default (in which case no notice shall be required to have been
given by Holder), or the stated or accelerated maturity of this Note, the Maker
agrees that this Note shall bear interest at a rate equal to the lesser of (a)
twenty-four (24%) percent per annum, or (b) the maximum rate permitted under
applicable law (the “Default Rate”) until the principal, together with accrued
interest and any other sums payable by Maker under the Loan Documents, are fully
paid.




Notwithstanding anything to the contrary contained in this Note, the rate of
interest payable on this Note shall never exceed the maximum rate of interest
permitted under applicable law.  If at any time the rate of interest otherwise
prescribed herein shall exceed such maximum rate, the prescribed rate shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note.




This Note may be prepaid at any time, in whole or in part (which payment shall
not be less than $200,000.00 in each instance), upon not less than twenty (20)
days’ prior written notice to Holder, and shall be paid together with any Exit
Fee due hereunder or any other fees due under the Loan Documents.  Any amount of
principal under this Note that is prepaid may not be re-borrowed at any time.




Any waiver by the Holder of any term or provision of the Loan Documents, or of
any right, remedy or option under the Loan Documents shall not thereafter be
controlling, nor shall it prevent or estop the Holder from thereafter in another
instance in the future enforcing such term, provision, right, remedy or option,
and the failure or refusal of the Holder to insist in any one or more instances
upon the strict performance of any of the terms or provisions of the Loan
Documents shall not be construed as a waiver or relinquishment for the future of
any such term or provision, but the same shall continue in full force and
effect, it being understood and agreed that the Holder’s rights, remedies and
options under the Loan Documents are and shall be cumulative and are in addition
to all of the rights, remedies and options of the Holder in law or in equity or
under the Loan Documents.




Neither the failure of the Holder to exercise any of the rights, powers or
privileges expressly or repeatedly created or existing hereunder, or otherwise,
nor any assent, express or implied, to the nonperformance or nonpayment of any
obligation or liability of the Maker created or existing hereunder or otherwise,
shall at any time or under any circumstances constitute or be construed to be a
waiver of the same or other right, power or privilege to the Holder nor as an
assent by the Holder to the nonperformance or nonpayment of the same or any
other obligation or liability of the Maker, nor shall any estoppel be affected
thereby against the Holder.




If this Note shall be executed by more than one Maker, the singular shall
include the plural and all the obligations and liabilities of each such party or
person shall be joint and several.  This Note cannot be modified or discharged
orally.  No requirements hereof may be waived at any time, except by a writing
signed by the party against whom the waiver shall be enforced, nor shall any
waiver be operative upon other than a single occasion, unless to the contrary
expressly stated therein.  All references herein to “Maker” and to the “Holder”
shall be deemed to include their respective successors and assigns.




Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceedings (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, the Maker agrees
to pay, in addition to the principal, premium and interest due and payable
hereon, all reasonable out-of-pocket costs of collection or attempting to
collect this Note, including reasonable attorneys’ fees and expenses.




--------------------------------------------------------------------------------

Time is of the essence as to all dates set forth herein, provided, however, that
whenever any payment to be made under this Note shall be stated to be due on a
Saturday, Sunday or a public holiday or the equivalent for banks generally under
the laws of the State of New York, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest.




All parties to this Note, whether Maker, principal, surety, guarantor, or
endorser, hereby waive presentment for payment, demand, protest, notice of
protest and notice of dishonor, and specifically consent to, and waive, notice
of any renewals or extension of this Note, whether made to or in favor of the
Maker or any other person or persons, and hereby waive any defense by reason of
extension of time for payment or other indulgence granted by the Holder.




Any notice, demand or request required or permitted to be given pursuant to or
under this Note shall be given in the manner specified in the Security
Instrument, directed to the parties at their respective addresses as provided
therein.




THE MAKER AND THE HOLDER EACH EXPRESSLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS NOTE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE HOLDER
AND THE MAKER HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
THE MAKER AND HOLDER EACH HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT THE HOLDER OR THE MAKER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT TO THE WAIVER OF THE
RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE HOLDER HAS BEEN INDUCED TO
PROVIDE THE FINANCING EVIDENCED BY THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.




MAKER AGREES THAT HOLDER SHALL HAVE THE RIGHT TO PROCEED AGAINST MAKER OR ITS
PROPERTY IN A COURT IN ANY LOCATION TO ENABLE HOLDER TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED LIABILITIES OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF HOLDER.  MAKER AGREES THAT IT
WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIM (OTHER THAN COMPULSORY
COUNTERCLAIMS) IN ANY PROCEEDING BROUGHT BY HOLDER TO REALIZE ON PROPERTY,
COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED LIABILITIES, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF HOLDER.  




This Note shall be deemed to have been delivered and made in New York, New York
and shall be governed by and interpreted in accordance with the laws of the
State of New York (without giving effect to its laws of conflicts).  The Maker
agrees that any legal action or proceeding with respect to any of its
obligations under this Note may be brought by the Holder in any state or federal
court located in the New York, New York, as the Holder in its sole discretion
may elect. By the execution and delivery of this Note, the Maker submits to and
accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Maker
waives any claim that the New York, New York is not a convenient forum or the
proper venue for any such suit, action or proceeding.  Any provision hereof
which may prove unenforceable under any law shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note.




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




SIGNATURE PAGE TO

DEED OF TRUST NOTE







IN WITNESS WHEREOF, Maker has duly executed this Note the day and year first
above written.




 

MAKER:

 

 

 

6565 EAST EVANS AVE LLC, a Colorado limited liability company

 

 

 

 

 

By:

/s/ Steve Gutterman

 

 

Name: Steve Gutterman

 

 

Title: Authorized Signatory






